

117 HR 3394 IH: Protect Victims of Major Disasters Act of 2021
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3394IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Ms. Garcia of Texas (for herself, Ms. Omar, Ms. Norton, and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo prohibit the sharing of certain information with respect to individuals who are victims of major disasters, and for other purposes.1.Short titleThis Act may be cited as the Protect Victims of Major Disasters Act of 2021.2.Immigration enforcement during major disasters(a)Information sharingInformation collected by the Federal Emergency Management Agency (FEMA) with respect to an individual who is a victim of a major disaster may not be shared with an immigration enforcement agency within the Department of Homeland Security for the purpose of immigration enforcement. (b)DefinitionsIn this section:(1)Immigration enforcement agencyThe term immigration enforcement agency within the Department of Homeland Security includes:(A)The U.S. Immigration and Customs Enforcement.(B)The U.S. Customs and Border Protection.(2)Major disasterThe term major disaster has the meaning given such term in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122).